Title: [The Weather] July [1767]
From: Washington, George
To: 




1st. Clear and very Cool. Wind at No. West.
 


2. Do. Do. Do.
 


3. Do. Do. Do.
 


4. Still & somewhat warmer.
 


5. Winds varying. Cool & cloudy.
 


6. Winds Southwardly. Cool & cloudy with a good shower of Rain in the Night.
 


7. Cool & clear, wind No. West.
 


8. Do. Do. Do.
 


9. Clear & still but not hot.
 


10. Brisk Southwest Wind with clouds & a small sprinkle of Rain in the Afternoon.
 


11. Brisk southwest Wind in the forenoon. Very warm Afternoon with light Rain introduced with high Wind from No. West.
 


12. Southwardly Wind & clear.
 


13. Clear & pleasant. Wind northwardly in the morning.
 


14. Clear and not very warm. Wind Southwardly.
 


15. Clear with the Wind at South Wt.
 



16. Warm & woud have been Sultry but for a pleasant breeze fm. S.W.
 


17. Very warm with the Wind at So. West. In the Afternoon a fine Rain.
 


18. Clear. Wind No[rth]wardly.
 


19. Ditto—Do. Do. and Cool.
 


20. Cloudy & Cool. Wind Eastwardly with a little light Rain.
 


21. Rainy & Misty all day. Wind Eastwardly. Gd. very wet.
 


22. Cloudy & warm first part of the day with Rain in the Aftern.
 


23. Warm and pleasant, growg. Weathr.
 


24. Very warm and still.
 


25. Cloudy & warm the first of the day—with Rain for some hours in the Afternoon.
 


26. Cloudy with Rain now & then but not hard. Wind Southwardly & warm.
 


27. Warm & Clear. Also calm.
 


28. Ditto—Ditto in the forenoon. Afterwards Rain.
 


29. Clear Warm and still.
 


30. Warm & clear. Wind Southwardly.
 


31. Warm & clear in the forenoon. Afterwards slight Rain.
